Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-11, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 6, 7, 11, and 13 recite the limitation “the handheld hookah”. There is insufficient antecedent basis for this limitation in the claims. For examination purposes, the limitation “the handheld hookah” will be interpreted as “the hookah”. 
Claims 8-10 recite the limitation “the electromagnetic induction heater”. There is insufficient antecedent basis for this limitation in the claims. For examination purposes, the limitation “the electromagnetic induction heater” will be interpreted as “the electromagnetic induction assembly”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US patent No. 10,321,714 B1 (“Kane”).
Regarding claim 1, Kane teaches a hookah (Vaporizing system 10; Col. 4, Lines 13-19; Fig. 1) comprising a gas valve assembly comprising a gas valve and a central shaft (Upper case 26; Col. 4, Lines 28-42; Fig. 4) wherein:
The gas valve comprises a first air duct and a second air duct (Inlet pipe 56, Lower extent of outlet pipe 76; Col. 4, lines 52-58, Col. 5, Lines 13-24; Fig. 5; First air duct defined as the inlet pipe, second air duct defined as the lower extent of the outlet pipe); 
The central shaft comprises a third air duct and a fourth air duct (Coupling section 64, Upper extent of outlet pipe 76; Col. 4, Lines 59-66, Col. 5, Lines 13-24; Fig. 5; Third air duct defined as the coupling section, fourth air duct defined as the upper extent of the outlet pipe);
The first air duct and the second air duct each comprises a first end and a second end (Inlet pipe 56, Lower extent of outlet pipe 76; Col. 4, Lines 52-58, Col. 5, Lines 13-24; Fig. 5; The first and second ends of the ducts are the top and bottom ends respectively as portrayed in Figure 5);
When in use, the handheld hookah is placed vertically and added with water, a liquid level of the water is lower than that of the first end of the second air duct, but higher than that of the second end of the first air duct (Quantity of water 16; Col. 4, Lines 20-27; Fig. 1);
The first end of the first air duct is connected to the third air duct so that smoke goes into the first air duct from the third air duct (Inlet pipe 56, Coupling section 64; Col. 4, Lines 52-66; Fig. 5);
The second end of the first air duct is disposed in the water so that the smoke is filtered through the water (Inlet pipe 56; Col. 4, Lines 52-58; Fig. 1);
The first end of the second air duct is disposed above the liquid level of the water so that the filtered smoke enters the second air duct (Lower extent of outlet pipe 76; Col. 5, Lines 13-24; Fig. 1);
And the second end of the second air duct is connected to the fourth air duct through which the smoke is discharged to a cigarette holder for user's inhaling (Upper and lower extents of outlet pipe 76, Mouthpiece 78; Col. 5, Lines 13-24; Fig. 1, 5).

Regarding claim 2, Kane teaches the hookah of claim 1, wherein the gas valve is disposed on the central shaft and is rotatable around a central line of the central shaft (Upper case 26, Screw threads 34, Inlet pipe 56, Lower extent of outlet pipe 76; Col. 4, Lines 28-42, 52-58, Col. 5, Lines 13-24; Fig. 5; The screw threads allow the pipes comprising the gas valve to rotate around the central line of the upper case when screwed in);

The gas valve comprises a first side and a second side, and the first side is heavier than the second side (Inlet pipe 56, Outlet pipe 76; Col. 4, Lines 52-58, Col. 5, Lines 13-24; Fig. 5; The first and second sides are defined as the left and right sides of the propeller in Figure 5. The first side comprises the inlet pipe which would be heavier than the second side as it comprises a shorter outlet pipe);

The first air duct communicates with the first side, and the second air duct communicates with the second side (Inlet pipe 56, Lower extent of outlet pipe 76; Col. 4, Lines 52-58, Col. 5, Lines 13-24; Fig. 5);

The third air duct and the fourth air duct of the central shaft are separated from each other (Coupling section 64, Upper extent of outlet pipe 76; Col. 4, Lines 59-66, Col. 5, Lines 13-24; Fig. 5; Coupling section and outlet pipe are not directly connected).

Allowable Subject Matter
Claims 3-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 3 recites that the gas valve is connected to the central shaft via a bearing assembly and that the bearing assembly is rotatable around the central axial of the central shaft to drive the gas valve to rotate. Kane fails to disclose this arrangement, and there is nothing in the remaining prior art to suggest adding this feature to Kane. 
Claims 4-12 are allowable by virtue of their dependency on claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILES ANDREW SIMPSON whose telephone number is (571)272-8110. The examiner can normally be reached 8:30-6 M-F, out first Friday of biweek.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Liesl Baumann can be reached on 5712705758. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILES A SIMPSON/Examiner, Art Unit 4172                                                                                                                                                                                                        
/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747